Citation Nr: 9922389	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and two daughters


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
February 1947 and from September 1947 to September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During his July 1997 personal hearing at the RO, the veteran 
testified that his service-connected below the knee 
amputation of the left leg results in his need for regular 
aid and attendance.  Transcript (Tr.) at 2.  He reported that 
he is unable to walk and must "scooter around."  Id.  The 
veteran stated that he is unable to prepare his own meals, 
wash his clothes, or clean.  Tr. at 2-3.  He recalled that he 
has suffered from two strokes, the first in August 1995 and 
another about one year later, which have affected his balance 
and functioning on his left side.  Tr. at 5.  The veteran 
further recalled that, prior to his strokes, he did not use 
the scooter and was able to ambulate with the use of a 
crutch.  Tr. at 7.



A VA Discharge Summary reflects that the veteran was 
hospitalized in August and September 1995.  The diagnoses 
were cerebrovascular accident with left sided hemiparesis, 
hypertension, congestive heart failure, chronic atrial 
fibrillation, chronic obstructive pulmonary disease (COPD), 
pacemaker placement in 1986, and left lower extremity 
amputation.  

A January 1996 Statement from Attending Physician includes 
the above diagnoses and notes that it is unknown whether the 
veteran is in need of aid or attendance of someone else in 
ordinary activities of daily living or whether he is 
housebound.  

A VA Discharge Summary reflects that the veteran was 
hospitalized in June and July 1996.  The diagnoses were 
cerebrovascular disease with previous strokes, ischemic heart 
disease with chronic atrial fibrillation and pacemaker, 
hypertension, severe cervical spine degenerative disc 
disease, postoperative status left below knee amputation, and 
history of congestive heart failure.

A July 1996 Statement from Attending Physician reflects a 
major diagnosis of stroke with gait disturbance and thought 
process disturbance as well as degenerative arthritis and 
COPD as second and third diagnoses.  The examiner stated that 
the veteran was in need of aid or attendance of someone else 
in ordinary activities of daily living and could not leave 
the premises without a companion.

Review of the claims file shows that the veteran is service 
connected for below the left knee amputation, rated as 40 
percent disabling; anxiety reaction, rated as 30 percent 
disabling; and degenerative changes of the lumbar spine with 
limitation of motion, rated as 20 percent disabling.

VA compensation for aid and attendance is warranted where a 
veteran of a period of war, "as the result of service 
connected disability . . . is permanently bedridden or so 
helpless as to be in need of regular aid and attendance."  
38 U.S.C.A. § 1114(l) (West 1991).  VA regulations further 
define the need for aid and assistance.  




The specific criteria for establishing a permanent need for 
aid and attendance include: inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid . . . ; inability of the claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment . . .  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need . . .  38 
C.F.R. § 3.352(a) (1998).

Housebound benefits are payable if the veteran is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. §3.351(d) (1998).

The record shows that the appellant has not been afforded a 
VA Examination for Housebound Status or Permanent Need for 
Aid and Attendance, a special VA medical examination designed 
to evaluate the need for this benefit.  In order to properly 
evaluate the claim, the appellant should be scheduled for 
such an examination by the appropriate specialists.


Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board will not 
decide the issue of entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound pending a remand 
of the case to the RO for further development as follows: 

1. The veteran should be requested to 
identify all sources of recent 
treatment received for his service-
connected disorders and any other 
nonservice-connected disabilities.  
The RO should request that the veteran 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records and any additional 
VA medical records, not already on 
file, which may exist and incorporate 
them into the claims folder.

2. The RO should arrange for a VA 
examination of the veteran by the 
appropriate specialists to determine 
whether, as the result of his service-
connected amputation below the left 
knee, anxiety reaction, and 
degenerative changes of the lumbar 
spine with limitation of motion, he 
has been rendered housebound or is in 
need of regular aid and attendance to 
protect him from the dangers in his 
environment.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in 
this regard.  Any further indicated 
special studies should be performed.  
If disabling conditions are present 
which are not associated with the 
service-connected disabilities, such 
conditions should be identified and 
medical reasons for dissociating such 
conditions from the service-connected 
disabilities should be stated.  The 
examiners should be asked to report 
findings relative to actual remaining 
function of the lower extremities as 
well as ranges of motion due to the 
service-connected disorders.  A VA 
Form 21-2680 (Examination for 
Housebound Status or Need for Regular 
Aid and Attendance) should be 
completed based on the service-
connected disabilities alone.  A 
complete rationale for all opinions 
expressed must be provided by the 
examiners.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1995).

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to special monthly compensation by 
reason of being in need of regular aid 
and attendance or on account of being 
housebound.


If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


